Exhibit 8.1Schedule of subsidiaries COMPANY NAME COUNTRY OF REGISTRATION COMPANY NAME COUNTRY OF REGISTRATION 1695711 Ontario Inc. Canada Aviva Brands (No. 2) Limited United Kingdom 20 Gracechurch (General Partner) Limited United Kingdom Aviva Brands Ireland Limited Ireland 2-10 Mortimer Street (GP No1) Limited United Kingdom Aviva Brands Limited United Kingdom 2-10 Mortimer Street GP Limited United Kingdom Aviva Canada Inc. Canada A.G.S. Customer Services (India) Private Limited (AGSCS) India Aviva Central Services UK Limited United Kingdom A.G.S. Lanka (Pvt) Limited (AGSL) Sri Lanka Aviva Commercial Finance Limited United Kingdom ABN AMRO Assuradeuren NV Netherlands Aviva Company Secretarial Services Limited United Kingdom ABN AMRO Levensversekering NV Netherlands Aviva Consulting & Training SRL Romania ABN AMRO Schadeverzekering NV Netherlands Aviva Consumer Products UK Limited United Kingdom ABN AMRO Verzekeringen NV Netherlands Aviva Convertibles SICAV France ACM Investors, L.L.C. USA Aviva Deposits UK Limited United Kingdom ACM Trademarks, LLC USA Aviva Developpement SICAV France Actis China Investment Company Limited Mauritius Aviva Direct Ireland Limited Ireland Adepa Partipacoes Limitada Brazil Aviva Director Services Limited United Kingdom Advisor One Securities LLC USA Aviva Diversifié SICAV France AFER Immo France Aviva Domains Limited United Kingdom AFER-SFER SICAV France Aviva Driving School Ireland Limited Ireland AFRP Sarl Luxembourg Aviva Eletbiztosito Zartkoruen Agents 3A SNC France Mukodo Resvenytarsasag Hungary Ahorro Andaluz SA Spain Aviva Employment Services Limited United Kingdom Airport Property GP (No.2) Limited United Kingdom Aviva Epargne Retraite France Alhambra Barnsley Limited Jersey Aviva Equity Release UK Limited United Kingdom Alhambra One Limited United Kingdom Aviva Europe SE Ireland Alhambra Two Limited United Kingdom Aviva Europe Services France France American Investors Sales Group, Inc. USA Aviva Europe SICAV France Ameritas Investment Corp. USA Aviva Financial Services Limited United Kingdom AmerUs Land Development, Inc. USA Aviva France France Amstelhuys NV Netherlands Aviva General Insurance LLC Russia Amsterdamse Beleggings Associatie BV Netherlands Aviva Gestion S.G.I.I.C SA (Sociedad Unipersonal) Spain Anna Livia Properties Ltd Ireland Aviva Global Services (Management Services) Antarius France Private Limited (AGSMS) Singapore APIA Nominee 1 Limited United Kingdom Aviva Group Holdings Limited United Kingdom APIA Nominee 2 Limited United Kingdom Aviva Group Ireland plc Ireland Apia Regional Office Fund (General Partner) Limited England Aviva Group Services Ireland Limited Ireland Apia Regional Office Fund (No.1) Limited United Kingdom Aviva Grupo Corporativo S.L. (Sociedad Unipersonal) Spain Area Life International Assurance Limited Ireland Aviva Health Group Ireland Limited Ireland Ark Life Assurance Company Limited Ireland Aviva Health Insurance Ireland Limited Ireland Aseguradora Valenciana SA, Aviva Health UK limited United Kingdom de Seguros y Reaseguros (Aseval) Spain Aviva Holdings (France) Limited United Kingdom Ashford Investor (General Partner) Ltd. United Kingdom Aviva Holdings Ireland Limited Ireland Ashford Investor (Partnership Trustco) Ltd. United Kingdom Aviva Holdings CED II (Luxembourg) Sarl Luxembourg Ashley Centre One Limited United Kingdom Aviva Insurance Company of Canada Canada Ashley Centre Two Limited United Kingdom Aviva Insurance Europe SE Ireland Ashley Epsom Limited Jersey Aviva Insurance Limited Scotland Ashtenne (Severnside) Limited United Kingdom Aviva Insurance Services UK Limited United Kingdom Ashtenne Industrial (General Partner) Limited United Kingdom Aviva Insurance UK Limited United Kingdom Ashtenne Industrial Fund Aviva International Holdings Limited United Kingdom Nominee No. 1 Limited United Kingdom Aviva International Insurance Limited United Kingdom Ashtenne Industrial Fund AVIVA INVESTISSEMENTS SAS France Nominee No. 2 Limited United Kingdom Aviva Investment Advisory Services Private Limited India Assets & Real Estate Holding NV Netherlands Aviva Investment Finance Ireland Limited Ireland Assurances Jean-Claude Leclerc Inc. Canada Aviva Investment Management Europe SE Ireland ASSUREWEB LIMITED United Kingdom Aviva Investment Management Services Europe SE Ireland Avipop Assicurazioni SpA Italy Aviva Investors (FP) Limited United Kingdom Avipop Vita SpA Italy Aviva Investors (GP) Scotland Limited Scotland Aviva Annuity UK Limited United Kingdom Aviva Investors Asia Pte. Ltd Singapore Aviva Asia Holdings Private Limited Singapore Aviva Investors Britania Sicav France Aviva Asia Pte Ltd. Singapore Aviva Investors Canada Inc. Canada Aviva Asigurari de Viata SA Romania Aviva Investors Channel Islands Ltd. Guernsey Aviva Asset Management Limited United Kingdom Aviva Investors Commercial Assets GP Limited United Kingdom Aviva Assicurazioni SpA Italy Aviva Investors EBC GP Limited United Kingdom Aviva Assicurazioni Vita SpA Italy Aviva Investors Employment Services Ltd United Kingdom Aviva Assignment Corporation USA Aviva Investors European Renewable Aviva Assurances SA France Energy Fund SICAV Luxembourg Aviva Investors France S.A. France COMPANY NAME COUNTRY OF REGISTRATION COMPANY NAME COUNTRY OF REGISTRATION Aviva Investors Fund Services Ltd United Kingdom Aviva Life UK Limited United Kingdom Aviva Investors Global Services Ltd United Kingdom Aviva London Assignment Corporation USA Aviva Investors GR SPV 1 Limited United Kingdom Aviva Ltd. Singapore Aviva Investors GR SPV 2 Limited United Kingdom Aviva NDB Finance Lanka (Private) Limited (ANFL) Sri Lanka Aviva Investors GR SPV 3 Limited United Kingdom AVIVA NDB Insurance PLC Sri Lanka Aviva Investors GR SPV 4 Limited United Kingdom Aviva Nominees UK Limited United Kingdom Aviva Investors GR SPV 5 Limited United Kingdom Aviva Oblig International SICAV France Aviva Investors Ground Rent GP Limited United Kingdom Aviva Oblirea SICAV France Aviva Investors Ground Rent Holdco Limited United Kingdom Aviva Ocean Racing Limited United Kingdom Aviva Investors Group Holdings Limited United Kingdom Aviva Overseas Holdings Limited United Kingdom Aviva Investors Holdings Ltd United Kingdom Aviva Participations SA France Aviva Investors Infrastructure GP Limited United Kingdom Aviva Patrimoine SICAV France Aviva Investors Ireland Holdings Limited Ireland Aviva (Peak No.1) UK Limited United Kingdom Aviva Investors Ireland Limited Ireland Aviva (Peak No.2) UK Limited United Kingdom Aviva Investors Jersey Nominee Limited Jersey Aviva Pension Trustees UK Limited United Kingdom Aviva Investors Jersey Unit Trusts Management Ltd Jersey Aviva Pensii Private - Societate de Administrare Aviva Investors Lion Limited United Kingdom a Fondurilor de Pensii Private SA Romania Aviva Investors London Ltd United Kingdom Aviva Portfolio Investment Services Ltd Hong Kong Aviva Investors Luxembourg SA Luxembourg Aviva Powszechne Towarzystwo Aviva Investors Mercure SICAV France Emerytalne Aviva BZ WBK S.A. Poland Aviva Investors North America Holdings Inc USA Aviva Premier (SAS) France Aviva Investors North America Inc. USA Aviva Previdenza S.p.A Italy Aviva Investors Pacific Pty Limited Australia Aviva Public Private Finance Limited United Kingdom Aviva Investors Pensions Ltd United Kingdom Aviva Re Europe Limited Ireland Aviva Investors Poland SA Poland Aviva Re Limited Bermuda Aviva Investors Poland Towerzystwo Aviva Re USA II, Inc. USA Funduszy Inwestysyjnych S.A. Poland Aviva Re USA, Inc. USA Aviva Investors Polish Retail GP Limited United Kingdom Aviva Re USA III, Inc USA Aviva Investors Properties Asia S.A. Luxembourg Aviva Re USA IV, Inc. USA Aviva Investors Properties Europe S.A. Luxembourg Aviva Re USA V, Inc USA Aviva Investors Property Developments Limited United Kingdom Aviva Real Estate Investors (Avalon), LLC USA Aviva Investors Property Fund Management Limited United Kingdom Aviva Real Estate Investors (Boyette), LLC USA Aviva Investors Real Estate France SA France Aviva Real Estate Investors (Compson Square), LLC USA Aviva Investors Real Estate Ltd United Kingdom Aviva Real Estate Investors (Dana Point) LLC USA Aviva Investors Securities Investment Aviva Real Estate Investors (Egandale Point), LLC USA Company Limited Taiwan Aviva Real Estate Investors (Elmwood Park), LLC USA Aviva Investors Social Housing Limited United Kingdom Aviva Real Estate Investors (Falcon Landing), LLC USA Aviva Investors Social Housing GP Limited United Kingdom Aviva Real Estate Investors (Jourdan Crossing), LLC USA Aviva Investors Students Assets GP Limited United Kingdom Aviva Real Estate Investors (Lake Havasu), LLC USA Aviva Investors UK Fund Services Limited United Kingdom Aviva Real Estate Investors (Lombard ), LLC USA Aviva Investors UK Funds Limited United Kingdom Aviva Real Estate Investors (Marketplace), LLC USA Aviva Investors UK Nominees Limited United Kingdom Aviva Real Estate Investors (Melrose), LLC USA Aviva Investors UK Real Estate Recovery Aviva Real Estate Investors (Renaissance), LLC USA (General Partner) Limited United Kingdom Aviva Real Property Holdings, LLC USA Aviva Investors UK Real Estate Recovery Aviva Regional Operating Headquarters (Nominee Two) Limited United Kingdom & Customer Services (Pvt) Ltd (AROH) Sri Lanka Aviva Investors UK Real Estate Recovery Aviva Risk Management Solutions UK Limited United Kingdom (Nominee) Limited United Kingdom Aviva Securite Europe SICAV France Aviva Italia Holding SpA Italy Aviva Securities, LLC USA Aviva Italia SpA Italy Aviva Services Management Limited Ireland Aviva Life & Pensions Europe S.E. Ireland Aviva Services Payment Limited Ireland Aviva Life & Pensions Ireland Limited Ireland Aviva Services Sp. z o. o. Poland Aviva Life & Pensions UK Limited United Kingdom Aviva Servicos Compartidos AIE Spain Aviva Life and Annuity Company USA Aviva Share Account Limited United Kingdom Aviva Life and Annuity Company of New York USA Aviva Sigorta AS Turkey Aviva Life Holdings Ireland Limited Ireland Aviva Solutions SAS France Aviva Life Holdings UK Limited United Kingdom Aviva Sp. z.o.o. Poland Aviva Life Insurance Company India Limited India Aviva SpA Italy Aviva Life Insurance Company Ltd. Hong Kong Aviva Staff Pension Trustee Limited United Kingdom Aviva Life International Limited Ireland Aviva Towarzystwo Ubezpieczen na Zycie S.A. Poland Aviva Life Investments UK Limited Scotland Aviva Towarzystwo Ubezpieczen Ogolnych S.A. Poland Aviva Life Services Ireland Limited Ireland Aviva Training & Services SRL Romania Aviva Life Services UK Limited United Kingdom Aviva Trust Company Channel Islands Limited Jersey Aviva Life SpA Italy Aviva Trustee Company Ireland Limited Ireland Aviva UK Limited United Kingdom COMPANY NAME COUNTRY OF REGISTRATION COMPANY NAME COUNTRY OF REGISTRATION Aviva UKGI Investments Limited United Kingdom Commercial Union Capital Limited United Kingdom Aviva USA Corporation USA Commercial Union Corporate Member Limited United Kingdom Aviva Valeurs Française SICAV France Commercial Union do Brasil Representacoes Limitada Brazil Aviva Valeurs Immobilieres SICAV France Commercial Union Finance BV Netherlands Aviva Vida y Pensiones S.A. de seguros y Commercial Union Life Assurance reaseguros (Sociedad Unipersonal) Spain Company Ltd. United Kingdom Aviva Vie SA France Commercial Union Nominee Holdings Limited United Kingdom Aviva Vita SpA Italy Commercial Union Trustees Limited United Kingdom Aviva Warranty Services Inc Cornerford Limited United Kingdom Aviva Wrap Group UK Limited United Kingdom Creative Marketing International Corporation USA Aviva Wrap UK Limited United Kingdom Croissance Immo SCPI France Aviva zivotni pojist’ovna a.s. Czech Republic Croissance Pierre 2 SA France Aviva-COFCO Life Insurance Company Ltd China Croissance Pierre SCI France AvivaSA Emeklilik ve Hayat A.S. Turkey Curelife Limited Bermuda AYLESBURY ONE LTD United Kingdom CXG Aviva Corporación CaixaGalicia AYLESBURY TWO LTD United Kingdom de Seguros y Reaseguros, S.A. Spain Banca Network Investimenti SpA Italy Czar Management Limited Ireland Barwell Business Park Nominee Ltd. United Kingdom Daedalus Fund plc Ireland Bay-Mill Specialty Insurance Adjusters Inc Canada Daedalus Structured Finance Opportunity Company Ireland Betelgeuse (SICAV) France Designer Retail Outlet Centres Bluecycle.com Limited United Kingdom (General Partner) Ltd/The United Kingdom Blueprint (General Partner) Limited England Designer Retail Outlet Centres (Livingston) Blueprint (Nominees) Limited United Kingdom General Partner Limited/The United Kingdom BMG (Livingston) General Partner Limited United Kingdom Designer Retail Outlet Centres (Mansfield) BMG (Mansfield) General Partner Limited United Kingdom General Partner Limited/The United Kingdom BMG (Mansfield) Limited United Kingdom Designer Retail Outlet Centres (York) BMG (York) General Partner Limited United Kingdom General Partner Limited/The United Kingdom BMG (York) Limited United Kingdom Devon Nominees (No. 1) Limited United Kingdom BMG (York) Partnership Trustco Limited United Kingdom Devon Nominees (No. 2) Limited United Kingdom Broadwell Oldbury Limited Jersey Devon Nominees (No. 3) Limited United Kingdom Brokers International Ltd. USA dollarDex Investments Pte Ltd Singapore Bristol and Bath Science Park Estate DROC Livingston CP Limited United Kingdom Management Company Limited United Kingdom East Point Reinsurance Company of Building A Future (Newham Schools) Limited United Kingdom Hong Kong Limited Hong Kong BZ WBK - Aviva Towarzystwo Ubezpieczen na Zycie SA Poland Ebisu Investments Limited United Kingdom BZ WBK - Aviva Towarzystwo Ubezpieczen Ogolnych SA Poland Elite Insurance Company Canada Caja Espana Vida, Compania de Seguros y Reaseguros Spain EPI NU Sarl Luxembourg Caja Granada Vida, de Seguros y Reaseguros, SA. Spain Eurofil SA France Caja Murcia Vida y Pensiones, de Seguros y Eurovita Assicurazioni SpA Italy Reaseguros S.A. Spain Exeter Estates Ltd Bahamas Cambridge Retail Park (Nominee No.2) Limited Jersey Finoa srl Italy Cambridge Retail Park (Nominee) Limited Jersey First-Aviva Life Insurance Co., Ltd Taiwan Cambridge Close Aylesbury Limited Jersey GA Life Property Ireland Ltd. Ireland Cambridge Retail Park (GP) Limited Jersey Galleries Bristol Nominee No.2 Ltd. / The United Kingdom Cardiff Bay (CPS) Limited United Kingdom General Accident Developments Limited United Kingdom Cardiff Bay GP Limited United Kingdom General Accident Executor and Trustee Cardiff Bay Nominee 1 Ltd United Kingdom Company Limited United Kingdom Cardiff Bay Nominee 2 Ltd United Kingdom General Accident Insurance Company Carrilion-Igloo Limited United Kingdom of South Africa Ltd. South Africa Centaurus CER (Aviva Investors) Sarl Luxembourg General Accident plc United Kingdom Centralife Annuities Service, Inc. USA Gresham Insurance Company Limited England CGNU Life Assurance Ltd. United Kingdom Hamilton Insurance Company Limited United Kingdom CGU Bonus Limited United Kingdom Hamilton Life Assurance Company Limited United Kingdom CGU Group BV Netherlands Hand in Hand Insurance Services Limited United Kingdom CGU International Holdings BV Netherlands Hemel Hempstead Estate Management Ltd. United Kingdom CGU Project Services Private Limited India Hexagone Sarl Luxembourg CGU Underwriting Limited United Kingdom Hill House Hammond Limited United Kingdom Cheshire Oaks (Partnership Trustco) Limited United Kingdom Holloways Properties Limited United Kingdom CIMB Aviva Assurance Berhad Malaysia Hong Kong Reinsurance Company Limited Hong Kong CIMB Aviva Takaful Berhad Malaysia Howgate Four Limited United Kingdom Client One Securities LLC USA Howgate Freehold Limited Jersey Closed Joint Stock Insurance Company Howgate Leasehold Limited Jersey “Aviva” (ZAo) Russia Howgate One Limited United Kingdom Colnbrook General Partner Limited United Kingdom Howgate Three Limited United Kingdom Colnbrook Nominee Limited United Kingdom Howgate Two Limited United Kingdom COMPANY NAME COUNTRY OF REGISTRATION COMPANY NAME COUNTRY OF REGISTRATION Igloo Regeneration (Butcher Street) Limited United Kingdom North British and Mercantile Insurance Igloo Regeneration (General Partner) Ltd. United Kingdom Company Limited Scotland Igloo Regeneration (Nominee) Limited United Kingdom Northern Assurance Company Limited /The United Kingdom Igloo Regeneration Developments Norwepp (General Partner) Limited United Kingdom (General Partner) Limited United Kingdom Norwich Union (Mall GP) Limited United Kingdom Igloo Regeneration Developments Norwich Union (Shareholder GP) Limited United Kingdom (Nominees) Limited United Kingdom Norwich Union Life Insurance Inflective Asset Management, LLC USA Company Limited /The United Kingdom Insurance Agency Marketing Services, Inc. USA Norwich Union Limited United Kingdom Insurance Agent Service Inc Canada NU 3PS Limited United Kingdom IQUO Limited United Kingdom NU College For Canterbury Limited United Kingdom ISIG Brentford General Partner Limited England NU Developments (Brighton) Limited United Kingdom ISIS Waterside Regeneration NU Library For Brighton Limited United Kingdom (General Partner) Limited United Kingdom NU Local Care Centres (Bradford) Limited United Kingdom ISIS Waterside Regeneration NU Local Care Centres (GP Nominee) Limited United Kingdom (Chichester No. 1) Limited United Kingdom Junction (General Partner) Limited/The United Kingdom NU Local Care Centres Junction (Managing Member) Limited/The United Kingdom (Chichester No. 2) Limited United Kingdom Junction (Thurrock Shareholder GP) NU Local Care Centres Limited/The United Kingdom (Chichester No. 3) Limited United Kingdom Junction Nominee 1 Limited United Kingdom NU Local Care Centres Junction Nominee 2 Limited United Kingdom (Chichester No. 4) Limited United Kingdom Junction Thurrock (General Partner) NU Local Care Centres Limited/The United Kingdom (Chichester No. 5) Limited United Kingdom Knockanevin Limited Ireland NU Local Care Centres Lakeside Thurrock Limited Jersey (Chichester No. 6) Limited United Kingdom Lancashire & Yorkshire Reversionary NU Local Care Centres (Farnham) Limited United Kingdom Interest Company Ltd. /The United Kingdom NU Local Care Centres (West Park) Limited United Kingdom Liberty One Limited United Kingdom NU Local Care Centres Limited United Kingdom Liberty Romford Limited Jersey NU Offices For Redcar Limited United Kingdom Liberty Two Limited United Kingdom NU Offices For Surrey Limited United Kingdom Lime Property Fund (General Partner) Limited United Kingdom NU Schools For Redbridge Limited United Kingdom Lime Property Fund (Nominee) Limited United Kingdom NU Technology and Learning Centres Limited Liability Company “GI Financial Services” Russia (Hackney) Limited United Kingdom Limited Liability Company “InterTrust” Russia NU Technology and Learning Centres Limited United Kingdom Locamat SAS France NULAP Holdings Limited Jersey Logipierre 1 SCPI France NULH2 Ltd. United Kingdom Logipierre 3 SCPI France NUPPP (Care Technology and Logipierre 6 SCPI France Learning Centres) Limited United Kingdom London and Edinburgh Insurance NUPPP (GP) Limited United Kingdom Company Limited United Kingdom NUPPP Hard Services Limited United Kingdom Mall (General Partner) Limited/The United Kingdom NUPPP Nominees Limited United Kingdom Mall Nominee One Limited United Kingdom Ocean Marine Insurance Company Mall Nominee Two Limited United Kingdom Limited /The United Kingdom Matchtrack Limited United Kingdom OHRA UK Ltd. England Matthew Parker Street OIS Ontario Insurance Service Limited Canada (Nominee No 1) Limited United Kingdom Oldbury One Limited United Kingdom Matthew Parker Street Oldbury Two Limited United Kingdom (Nominee No 2) Limited United Kingdom Opteven Assurances France Metropath Limited United Kingdom Opteven Services Mill NU Developments Orn Capital LLP United Kingdom (Conference Centre) Limited United Kingdom Orn Capital Management (Bermuda) Limited Bermuda Mill NU Properties Limited United Kingdom Orn Capital Services Limited United Kingdom Morfa General Partner Limited United Kingdom Orn Management Company Limited Bermuda Morfa Nominee Limited United Kingdom Paddington Central I (GP) Limited United Kingdom Morley Properties Limited United Kingdom Paddington Central II (GP) Limited United Kingdom National Home Warranty Group Inc. Canada Paddington Central III (GP) Ltd United Kingdom Navigator Investment Services Limited Singapore Paddington Central I Nominee Limited United Kingdom NDB AVIVA Wealth Management Limited Sri Lanka Paddington Central IV Property Adviser Ltd United Kingdom Netnerve Ltd. United Kingdom Paddingtoncentral Management New Oxford Street (General Partner) Limited United Kingdom Company Limited United Kingdom New Oxford Street (Nominee) Limited United Kingdom Pallasades Birmingham Limited Jersey Ninesevenfive Limited (In Liquidation) Scotland PAN EUROPEAN WAREHOUSING G.P. LIMITED England Noac Life International Limited Ireland Parkridge C.E.R. II (General Partner) Limited United Kingdom Non-State Pension Fund “Aviva Pensions” Russia Parkridge CER II Holdings Sarl Luxembourg COMPANY NAME COUNTRY OF REGISTRATION COMPANY NAME COUNTRY OF REGISTRATION Pelayo Mondiale Vida de Seguros y Reaseguros SA Spain Serviced Offices UK Nominee Limited United Kingdom Petunia SpA Italy Services d’Assurance Youville Inc. Canada Pierrevenus SCPI France Shepperton Studios (General Partner) Limited United Kingdom Pilot Insurance Company Canada Societe Concessionnaire des Immeubles Porth Teigr Management Company Limited United Kingdom de la Pepiniere SA France Portway Insurance PCC Limited Guernsey SOFRAGI France Premier Marine Managers SOGESSUR SA France Insurance Group (Canada) Inc Canada Solus (London) Limited United Kingdom Pro-Form Insurance Services (B.C.) Inc. Canada Solus Automotive Limited United Kingdom PT Asuransi Aviva Indonesia Indonesia South Aylesford Retail Park Quantum Property Partnership (Nominee No.1) Limited United Kingdom (General Partner) Limited United Kingdom South Aylesford Retail Park Quantum Property Partnership (Nominee No.2) Limited United Kingdom (Nominee) Limited United Kingdom Southgate General Partner Limited United Kingdom Quarryvale One Ltd. United Kingdom Southgate LP (Nominee 1) Limited United Kingdom Quarryvale Three Ltd. United Kingdom Southgate LP (Nominee 2) Limited United Kingdom Queensgate (GP) Limited United Kingdom Square Brighton Limited/The United Kingdom Queensgate (Nominees 1) Limited United Kingdom St Andrews Quay Limited Jersey Queensgate (Nominees 2) Limited United Kingdom St Andrews Quay One Limited United Kingdom Quercus (General Partner) Ltd. United Kingdom St Andrews Quay Two Limited United Kingdom Quercus (Nursing Homes No. 2) Ltd. United Kingdom St. George's Retail Park Quercus (Nursing Homes) Ltd. United Kingdom (Nominee No.1) Limited United Kingdom Quercus (West Bromwich) Ltd. United Kingdom St. George's Retail Park Quercus (Westbury) Limited United Kingdom (Nominee No.2) Limited United Kingdom Quercus GP Holdco Limited United Kingdom Swan Valley Management Limited United Kingdom Quercus Housing (No. 1) Ltd. United Kingdom The Forum, Horsham (No.1) Limited United Kingdom Quercus Housing (No. 2) Ltd. United Kingdom The Forum, Horsham (No.2) Limited United Kingdom Quercus No. 2 (General Partner) Limited United Kingdom Thurrock Shares 1 Limited United Kingdom Quercus Nursing Homes 2001 (A) Ltd. United Kingdom Thurrock Shares 2 Limited United Kingdom Quercus Nursing Homes 2001 (B) Ltd. United Kingdom Traders General Insurance Company Canada Quercus Nursing Homes 2010 (C) Ltd. United Kingdom Trinity Aberdeen Limited Jersey Quercus Nursing Homes 2010 (D) Ltd. United Kingdom Trinity One Limited United Kingdom RAC PENSION TRUSTEES LIMITED England Trinity Trustee Company Ltd United Kingdom Rainbow Trust Management Limited Sri Lanka Trinity Two Limited United Kingdom Renfrew Limited Jersey Tyne Assets (No. 2) Limited England Renfrew One Limited United Kingdom Tyne Assets Limited England Renfrew Two Limited United Kingdom UAB Aviva Lietuva Lithuania Rugby Radio Station (General Partner) Limited United Kingdom Ufifrance Immobilier SCPI France Rugby Radio Station (Nominee) Limited United Kingdom Undershaft (AE No. 2) plc United Kingdom S&Y Insurance Company Canada Undershaft (AE No. 3) Limited United Kingdom Sapphire Actipark 1 Sarl Luxembourg Undershaft (AE No. 4) Limited United Kingdom Sapphire Actipark 2 Sarl Luxembourg Undershaft (No.1) Limited United Kingdom Sapphire Actipark SCI France Undershaft (No.2) BV Netherlands Sapphire Ile de France 1 Sarl Luxembourg Undershaft (NUCM) Limited United Kingdom Sapphire Ile de France 2 Sarl Luxembourg Undershaft (NULLA) Limited United Kingdom Sapphire Ile de France SCI France Undershaft (NUL) UK Limited United Kingdom Sapphire Lyon 1 Sarl Luxembourg Undershaft (Peak No.3) UK Limited Sapphire Lyon 2 Sarl Luxembourg Undershaft Limited United Kingdom Sapphire Lyon SCI France Unicorp Vida, Compania de Seguros y Reaseguros Spain SC Aviva Societate de Administrare a unui Union Financiere de France Banque France Fond de Pensii Privat SA Romania Unitair General Partner Limited United Kingdom SCI CARPE DIEM France Vanwall 2 Management Company Ltd. United Kingdom Scottish & York Insurance Co. Limited Canada Victoire Immo 1 SCI France Scottish Boiler and General Insurance Victoire Sirius SICAV France Company Limited United Kingdom Victor Hugo 1 Sarl Luxembourg Second Unitholder (Junction) Limited United Kingdom Victor Hugo 2 Sarl Luxembourg Selborne One Limited United Kingdom Victor Hugo 3 SCI France Selborne Two Limited United Kingdom Victoria Reinsurance Company Ltd. Barbados Selborne Walthamstow Limited Jersey Vietinbank Aviva Life Insurance Company Limited Vietnam Selectinvie SCI France VIP Conseils SA France Selectipierre SC France Vision Park Management Limited England Selectipierre 1 SCPI France Vivas Financial Services Limited Ireland Selectipierre 2 SCPI France Voltaire SAS France Serviced Offices UK (Services) Limited United Kingdom WARP 4 General Partner Limited United Kingdom Serviced Offices UK GP Limited United Kingdom WARP 4 General Partner Nominees Limited United Kingdom COMPANY NAME COUNTRY OF REGISTRATION Wayfarer Insurance Brokers Limited Canada Welsh Insurance Corporation Limited /The United Kingdom Wembley Limited Jersey Wood Green London Limited Jersey Wood Green One Limited United Kingdom Wood Green Two Limited United Kingdom Wood Lane (Stadium) Limited United Kingdom Woori Aviva Life Insurance Co. Ltd S.Korea World Auxiliary Insurance Corporation Limited /The United Kingdom XEL RETAIL GROUP LIMITED England Yorkshire Insurance Company Limited/The United Kingdom
